DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application filed on 12/30/2020, wherein claims 1-20 are pending.  The application is a continuation of application 15/923548 with priority date of 3/16/2018, now patented as US PAT 10896069.

Specification
Content of Specification 
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters. 
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website (www.uspto.gov/patents-application-process/applying-online/legal-framework-efs-web-06april11) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821-1.825 and MPEP §§ 2421-2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
Status of the related applications, including parent application 15/923548 is required to be added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following claims language are unclear and indefinite:
As for claim 7, it is unclear what is meant by “…the initial virtual machine is a first virtual machine of first and second virtual machines…selectively swapping the second virtual machine for a second selected virtual machine having a smaller size than the second virtual machine and a different TVC than the second virtual machine…” because it is entirely unclear if “second virtual machines” is the same or different than the second virtual machine.  Furthermore, the claim language is semantically unclear as to what is the meaning of the entire claim limitation.  Is applicant trying to claim that there is a first virtual machine and a second virtual machine that comprises the “first and second virtual machines” or that there are second virtual machines.    
Moreover, it is semantically unclear what is the meaning of “a first virtual machine of first and second virtual machines” because it is unclear if a first virtual machine is any one of first and second virtual machines or applicant is trying to define the first virtual machine as itself, i.e. “a first virtual machine of the first virtual machine”. 
Finally, it is unclear if the “…selectively swapping…” claimed here is a separate and distinct selectively swapping step or additional actions performed as part of the selectively swapping step claimed in claim 1.
For the purpose of examination, Examiner assume the second virtual machine is a different virtual machine than the initial virtual machine, and the other limitations are merely circular definitions onto itself, and the selectively swapping is distinct and separate from the claim one selectively swapping and can be performed at any time independent of steps of claim 1.
As for claim 12 and 19, they contain similar limitations as claim 7 above.  Thus, they are rejected under the same rationales.    
As for claim 8 and 20, they depend on claims 7 and 19 above.  Thus, they are rejected under the same rationales.    


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-7, 9, 11-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bryant et al. (US PGPUB 2018/0129524), in view Duet et al. (US PAT 9893959), in view of Ahmed et al. (US PGPUB 2018/0349168).

As for claim 1, Bryant teaches a method of dynamically provisioning virtual machines for running a cloud-based software application (paragraph 4 and 6), the method comprising:
operating a set of virtual machines in a multi-tiered pool of virtual machines, the set of virtual machines implementing the cloud-based software application and including an initial virtual machine [Any of Fig. 3 – virtual machine instances 301/302/303/304/305/311/312/312] having a TVC (time-variant characteristic) and a size (Fig. 3, paragraph 6 “configuring…the plurality of virtual machines into the plurality of pools…” teaches each pool of a specific set of configuration is a pool tier.  paragraph 17 “…maybe created at …region offered by a cloud service…individual pools …home to a specific set of instance types in terms of ….resource size…a pool may exist for each instance type…” teaches each pool can be associated with a corresponding location and specific configuration where each instance type further correspond to a specific instance type with specific set of resources.  Examiner note TVC as claimed is not limited to specific characteristic in the Specification, and can include, inter alia, “…as network traffic patterns change, the optimal geographical location of virtual machine for a given installation may change….further, a variety of …TVCs …may change, such as network congestion, latency, power consumption, and other factors…” (paragraph 3), and “non-limiting examples of TVCs may include…scarcity…and/or demand…”  Current application TVC can include any operating/utilization/hardware/software characteristic of a VM, at a given point in time related to any aspect of the VM including region and hardware, and the workload demand.  In addition, VMs within same pool can have inconsistent/different TVCs and the values changes overtime, see, e.g., paragraph 52 “…swapping VMs…in response to predicted changes in TVCs over time…replace VM1…for other particular VMs from the pool 140…”  Thus, under the BRI, prior art teaches the VM is associated with a TVC because the VM is associated with a region and specific combination of hardware/software, and it is inherent each VM have operating/utilization characteristics.)
While Bryant teaches migration (paragraph 31), Bryant does not explicitly teach based on usage data of the initial virtual machine, a time at which the initial virtual machine will experience a lower usage than it does at other times and at the time selectively swapping the initial virtual machine for a selected virtual machine having a smaller size than the initial virtual machine and a different TVC than the initial virtual machine.
Duet teaches a known method of resource management in a cloud environment including based on usage data of the initial virtual machine (col. 8, lines, 36-57, “…monitor the utilization of the resources (*e.g., the virtual machines),…and collect statistics…on CPU utilization, memory utilization, response time or latency, network-utilization, storage or disk utilization…can determine based on the reported statistics if the utilization and/or …are consistently under their respective thresholds…”),  a time at which the initial virtual machine experience a lower usage than it does at other times, selectively swapping the initial virtual machine for a selected virtual machine having a smaller size than the initial virtual machine and a different TVC than the initial virtual machine (col. 8, lines 60-63, “if the utilization manager determines that a 6 core virtual machine is being underutilized, then the utilization manager can downsize it to 4 core virtual machine…”  As noted previously, TVC in view of the Specification is broadly understood as any operating/utilization characteristics, and includes any location, hardware, software affected characteristics.  Here, a 4 core VM clearly have different operating/utilization characteristic than a 6 core VM.). This known technique is applicable to the system of Bryant as they both share characteristics and capabilities, namely, they are directed to resource allocation to VMs in cloud computing environments.
One of ordinary skill in the art before the effective filing date of the application would have recognized that applying the known technique of Duet would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Duet to the teachings of Bryant would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such VM resource management features into similar systems.  Further, applying based on usage data to identify a lower usage time in VM and transition to a VM with less resources to Bryant allocating VMs with an amount of resource accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow improved resource utilization rate that results in an efficient cloud environment. (Duet, col. 9 line 1-3).

Bryant and Duet teaches detecting when an initial virtual machine experiences a lower usage level based on usage data.  Bryant and Duet do not explicitly teach it was predicting a future time at which the lower usage level occurs.  
However, Ahmed teaches a known method of cloud computing resource management for virtual machines including predicting, based on usage data [performance data] of the initial virtual machine, a start time [forecast] at which the initial virtual machine will experience a lower usage than it does at other times (Fig. 3 – step 315, paragraph 12, “receives data for a container…uses these data …to determine a forecast for a future performance of the container…”, paragraph 53, “…decision maker …cause the container to scale down….cause a container to move from a first VM to a second VM…” and paragraph 58, “keep …running according to its SLA and to reduce spending….scale…down the container…” teaches utilizing usage data of the VM hosting the virtual environment, to predict a point at which the virtual environment will experience a level of usage that requires a resource allocation adjustment to meet the SLA and reduce cost, including scaling down or moving the workload to a different VM, where the forecast includes a specific time period with a start time, see, e.g., paragraph 52, “…determine that a container needs….during a 2 hour period on Friday…”).  This known technique is applicable to the system of Bryant and Duet as they both share characteristics and capabilities, namely, they are directed to resource allocation to VMs in cloud computing environments.
One of ordinary skill in the art before the effective filing date of the application would have recognized that applying the known technique of Ahmed would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Ahmed to the teachings of Bryant and Duet would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such VM resource management features into similar systems.  Further, applying determining a start time at which a virtual machine will experience a lower usage than it does at other times based on usage data and adjusting the allocated resource to the workload to Bryant and Duet allocating VMs with an amount of resource and adjusting the allocated resource to workload by swapping to a different VM accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow improved autonomous management of resource allocation in cloud infrastructure (Ahmed, Abstract).

As for claims 9 and 13 are the system and product claims of claim 1 above.  Thus, they are rejected under the same rationales.

As for claim 2, Bryant teaches querying a pool manager of the multi-tiered pool, the querying specifying a virtual machine size (Fig. 1 – item 107-109, paragraph 18, request send including physical characteristic of resource allocation); and
receiving a query response from the pool manager, the query response identifying multiple classes of virtual machines, the identified classes including virtual machines smaller than the initial virtual machine and having respective values of the TVC (paragraph 18-19.  Examiner note, the pool manager identifies multiple pools, and selects the pool most similar to the specification.  Thus, it would be obvious to a person of ordinary skill in the art to recognize plurality of pools of VMs with a range of pools with similarity to the requested size that there can be a plurality of pools that can satisfy the specified characteristics because doing enables allocation and selection of a class of VM from different classes that can suit different workloads).
Duet teaches a virtual machine size smaller than the size of the initial virtual machine (col. 8, lines 36-57).

As for claims 14, it contains similar limitations as claim 2 above.  Thus, it is rejected under the same rationales.

As for claim 4, Ahmed teaches collecting the usage data of the initial virtual machine on a regular basis (paragraph 57, “…monitors…every minute for 10 hours…”).

As for claims 16, it contains similar limitations as claim 4 above.  Thus, it is rejected under the same rationales.
As for claim 5, Ahmed also teaches collecting the usage data includes collecting any of CPU utilization, memory utilization, and/or network traffic (paragraph 49, “>..collects CPU usage, memory usage, and I/O usage…”).

As for claims 11 and 17, they contain similar limitations as claim 5 above.  Thus, they are rejected under the same rationales.

As for claim 6, Ahmed also teaches storing the usage data in a time-indexed manner and generating a time series of the usage data for the initial virtual machine (paragraph 49, “performance data monitor…collects …usage…at intervals specified by the resolution adjuster…” and paragraph 65, “…usage history at different time resolutions…” clearly teaches the data are time series with specific time resolutions), wherein predicting the start time includes analyzing the time series of usage data (paragraph 51, “…forecaster can receive data …to determine repeatable patterns and forecast a …value…with a confidence value…such as projected memory, cpu, or I/O values for a time based on the previous period times…” ).

As for claims 18, it contains similar limitations as claim 6 above.  Thus, it is rejected under the same rationales.

As for claim 7, Bryant teaches the initial virtual machine is a first virtual machine of first and second virtual machines on which the cloud-based software application is deployed (Fig. 3 – First virtual machine – eighth virtual machine, and paragraph 6) 
Duet teaches selectively swapping the second virtual machine for a second selected virtual machine having a smaller size than the second virtual machine and a different TVC than the second virtual machine (col. 8, lines 60-63, “if the utilization manager determines that a 6 core virtual machine is being underutilized, then the utilization manager can downsize it to 4 core virtual machine…”  As noted previously, TVC in view of the Specification is broadly understood as any operating/utilization characteristics, and includes any location, hardware, software affected characteristics.  Here, a 4 core VM clearly have different operating/utilization characteristic than a 6 core VM.  Moreover, it is noted this can be applied to any VM, thus, it is obvious to a person of ordinary skill in the art before the effective filing date of the application to recognize that the swapping can be done for a second virtual machine different than the initial virtual machine because doing so allows for improved resource management for cloud environment with plurality of VMs).  

As for claims 12 and 19, they contain similar limitations as claim 7 above.  Thus, they are rejected under the same rationales.

Claims 3, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bryant, Duet, and Ahmed, further in view of Ferris (US PGPUB 20100131624).

As for claim 3, Bryant, Duet and Ahmed do not explicitly teach the group of VMs providing least among of resource satisfying the request and identify a VM from the identified class.
However, Ferris teaches a known method of resource assignment and load balancing in a cloud environment including identifying a class of virtual machines having a lowest TVC among the multiple classes identified in the query response (paragraph  61, “…selection logic …to select between the various sets of …offerings…identify …most closely matching a requested service level agreement (SLA) or other hardware…network, input/output (I/O) and/or other resources…” Examiner note, the prior art tries to find groups of VM resource offerors that satisfies the request and identify one closest to a request is clearly less than other classes that also satisfies the request but have more than the closest requested hardware resource amount); and identifying the selected virtual machine from the identified class (paragraph 62).This known technique is applicable to the system of Bryant, Duet, and Ahmed as they both share characteristics and capabilities, namely, they are directed to cloud management of resource allocation.
One of ordinary skill in the art before the effective filing date of the application would have recognized that applying the known technique of Ahmed would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Ahmed to the teachings of Bryant, Duet and Ahmed would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such VM resource management features into similar systems.  Further, applying Finding a class of VM resource having a lowest TVC and identify a VM resource within the class to Bryant, Duet and Ahmed allocating VMs with a specified amount of resource and swapping a VM to a destination VM type with lower TVC accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow improved selection between different potential allocations that best suited the requested needs (Ferris , paragraph 3).

As for claims 10 and 15, they contains similar limitations as claim 3 above.  Thus, they are rejected under the same rationales.

Claims 8, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bryant, Duet, and Ahmed, further in view of Bryant et al. (US PGPUB 2018/0129523) (hereafter as “Bryant II”).

As for claim 8, while Bryan, Duet and Ahmed teaches swapping/migrating an initial VM and a second VM to respective destination VMs, they do not explicitly teach swapping the second VM is performed after swapping the first VM.
However, Bryant II teaches selectively swapping the second virtual machine for the second selected virtual machine is performed after swapping the initial virtual machine and after ensuring that the selected virtual machine that replaces the initial virtual machine is running (paragraph 36, “…migrating of the first subset of VM(s)…so that the first subset of VM(s) runs on a set of powered components in a manner such that the first set of VM(s) continues to operate …through the migration…Migrating the second set of VM(s) by deploying them to the second set of powered hardware components…the migration of the second set of VM(s)…performed after completion of the migration of the first set of VM(s)…).
It would be obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate Bryant II’s teaching of migrating/swapping the second VM after the initial VM completed migration to Bryan, Duet and Ahmed with swapping a VM to another VM because they are directed to VM relocation in cloud environment and share common inventors and because doing so improves continuous operation of at least a subset of VMs through migration before further migrations (Bryant II, paragraph 36) .

As for claims 20, it contains similar limitations as claim 8 above.  Thus, it is rejected under the same rationales.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN X LU whose telephone number is (571)270-1233.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN X LU/
Examiner, Art Unit 2199
 
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199